—Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered November 27, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The evidence at the suppression hearing supported the inference that the unidentified apprehending officer heard the same transmission as the testifying officer (see, People v Mims, 88 NY2d 99, 113-114).
The court properly denied defendant’s request for an agency charge “because there was no reasonable view of the evidence supporting the theory that defendant acted solely for the buyer” (People v Brimberry, 237 AD2d 229). Concur—Sullivan, J. P., Milonas, Rosenberger and Williams, JJ.